Title: To George Washington from La Luzerne, 1788
From: La Luzerne, Anne-César, chevalier de
To: Washington, George

 

Sir,
[1788]

Permit me to recommend to you Monsr Lattin, an Irish Gentleman in the French service, he intends visiting the United States, & particularly Your Excellency, he cannot return until he has rendered homage to your talents & virtue; I dare promise myself that your friendship for me will lead you to pay attention to Monsr Lattin. I wish you to be persuaded of the sentiments of Attachment & respect with which I have the honor to be Yr Excellency’s Most Hbe & most Obedt Servt

de la Luzerne

